In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-0214V
                                          UNPUBLISHED


    SHARI KAUI,                                                 Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: September 27, 2022

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Damages Decision Based on Proffer;
                                                                Influenza (Flu); Shoulder Injury
                         Respondent.                            Related to Vaccine Administration
                                                                (SIRVA).

Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for Respondent.

                                       DECISION ON DAMAGES1

       On January 7, 2021, Shari Kaui filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccination administered on
September 29, 2019. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.



1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioners have 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         On September 26, 2022, a ruling on entitlement was issued, finding that Petitioner
was entitled to compensation for a SIRVA Table injury. On September 27, 2022,
Respondent filed a proffer on award of compensation, which indicates Petitioner’s
agreement to the amount(s) therein. Based on the record as a whole, I find that Petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award a lump sum payment
of $87,500.00 (representing pain and suffering) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

        The Clerk of Court is directed to enter judgment in accordance with this decision.3

        IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
SHARI KAUI,                                )
                                           )
                  Petitioner,              )
                                          )   No. 21-214V (ECF)
v.                                        )   Chief Special Master Corcoran
                                          )
SECRETARY OF HEALTH                       )
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

                  RESPONDENT’S PROFFER ON AWARD OF DAMAGES

         On September 26, 2022, respondent, the Secretary of Health and Human Services, filed

his Rule 4(c) Report conceding entitlement to compensation in this matter alleging a Shoulder

Injury Related to Vaccine Administration following an influenza vaccination. The same day, the

Court entered its Ruling on Entitlement, finding petitioner Shari Kaui entitled to Vaccine Act

compensation. Respondent now proffers that petitioner receive a compensation award consisting

of a lump sum of $87,500.00 for pain and suffering, in the form of a check payable to petitioner,

Shari Kaui. 1 This amount represents compensation for all elements of compensation under 42

U.S.C. § 300aa-15(a) to which petitioner is entitled. 2

         Petitioner agrees with the proffered award of $87,500.00. 3




1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).
                           Respectfully submitted,

                           BRIAN M. BOYNTON
                           Principal Deputy Assistant Attorney General

                           C. SALVATORE D’ALESSIO
                           Director
                           Torts Branch, Civil Division

                           HEATHER L. PEARLMAN
                           Deputy Director
                           Torts Branch, Civil Division

                           ALEXIS B. BABCOCK
                           Assistant Director
                           Torts Branch, Civil Division

                           s/Voris E. Johnson, Jr.
                           VORIS E. JOHNSON, JR.
                           Senior Trial Attorney
                           Torts Branch, Civil Division
                           U. S. Department of Justice
                           P.O. Box 146, Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Direct Dial: 202-616-3667
                           Voris.Johnson@usdoj.gov

Date: September 27, 2022




                              2